Citation Nr: 0843015	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-03 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1966 in the United States Army, during the Vietnam Era.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in October 
2008.  A transcript of this hearing has been associated with 
the veteran's claims folder.  

In addition, in the August 2004 rating decision, the RO 
denied service connection for actinic keratoses (claimed as 
rash on leg, back of neck, and arms) and service connection 
for prostate nodule (claimed as prostate trouble).  The RO 
sent the veteran a letter to this effect and notice of his 
appellate rights.  The information of record indicates that 
the veteran has not filed a timely Form 9 contesting these 
issues.  Thus, these discrete issues are not apart of the 
current appeal.  (See October 2008 Hearing Transcript p. 2).


The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In July 2002, the RO denied the veteran's claim for 
service connection for PTSD; the veteran was notified in 
writing of the RO's determination and did not timely appeal 
that decision. 

2.  The evidence received since the RO's July 2002 denial is 
not cumulative and redundant, was not previously on file, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the July 2002 unappealed RO decision 
that denied the veteran's claim for service connection for 
PTSD is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5103-5103A, 
5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a) 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
June 2004, prior to the initial adjudication of his claim in 
the August 2004 rating decision at issue.  Further VCAA 
notice was sent in April 2006.  The veteran was also notified 
of what constitutes both "new" and "material" evidence to 
reopen the previously denied claim in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
April 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, and lay statements.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  (See VCAA Notice Response dated 
in August 2008).  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  In 
the current case, the veteran's request to reopen his 
previously denied claim was received in June 2004, subsequent 
to that date.  Therefore, the current version of the law, 
which is set forth in the following paragraph, is applicable 
in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

In this case, the RO denied the veteran's original claim for 
service-connected PTSD in a July 2002 rating decision on the 
basis that this disability was not diagnosed while the 
veteran was in service, there was no evidence of a confirmed 
diagnosis, and because there was no objective evidence that 
showed the veteran engaged in active combat or was exposed to 
an unusually stressful experience in service.  The veteran 
was notified of this decision in July 2002, but did not 
timely file an appeal.  See 38 C.F.R. § 20.200, et. seq.  
Therefore, the July 2002 rating decision is final under 38 
U.S.C.A. § 7105(c).  

In June 2004, the veteran filed an application to reopen his 
claim for service-connected PTSD.  In an August 2004 rating 
decision, the RO denied the request to reopen on the basis 
that the evidence in the record did not establish a link 
between the current PTSD diagnosis and a specific confirmed 
in-service stressor.  The veteran also did not provide a 
stressor event that was specific enough to verify.  The 
veteran timely filed an appeal.

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.  The following 
new evidence was received after the July 2002 rating 
decision:  VA medical records from July 2003 to July 2004 and 
from March 2006 to August 2006 and medical records from 
Mountain View Medical Center dated from March 2001 to May 
2002; a lay statement from his wife received August 2004; 
various lay statements from the veteran; a lay statement from 
H.A. received August 2004; a lay statement from L.M. received 
August 2004; and an internet article re:  515th 
Transportation Company.

This evidence was not included in the claims file at the time 
of the July 2002 rating decision and raises a reasonable 
possibility of substantiating the veteran's claim.  The Board 
notes that the veteran also submitted duplicate service 
personnel records (i.e., DA Form 20, DD-214, and company 
extracts).

In sum, the veteran has provided new evidence that raises a 
reasonable possibility of substantiating his claim.  He 
provided evidence of a confirmed diagnosis of PTSD and more 
detail regarding his alleged in-service stressors.  As such, 
the evidence received since the July 2002 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a) 
and (c).  Therefore, the claim of service connection is 
reopened. 

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, as 
noted below in the Remand, the Board is requesting additional 
development with respect to the underlying claim of service 
connection for PTSD and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to that extent, granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).

The Board notes that the specific stressors indicated by the 
veteran include that he was exposed to sniper fire while he 
was a truck driver and that he saw a severed head of a Viet 
Cong.  He reported fear of attacks and sounds of gun fire.  
(See July 2006 stressor statement and lay statement from 
veteran received in August 2004).  He also submitted an 
internet article based on his unit which also provided the 
following stressors:  saw tracers coming towards the convoy; 
dispatched to unsecured area; and sniper attacks.  He told a 
VA physician that he was traumatized by his exposure to 
sniper fire on various occasions and seeing a severed head of 
a Viet Cong mounted on the hood of a jeep.  He also recounted 
when 8 trucks had become mired in a swamp and stuck there for 
2 or 3 days, during which there was sniper fire from the 
surrounding jungle.  He did not recall any causalities, but 
felt that this was his worst experience in combat.  He also 
recalled trucks in other convoys being hit by sniper rounds, 
and firing a gun mounted on a truck at snipers at times.  He 
does not know if he killed anyone.
 
The VA medical treatment records and private treatment 
records include several diagnoses of PTSD based on the 
veteran's reported history as noted above.  Although VA 
medical treatment records include several diagnoses of PTSD, 
PTSD has not been related to any verified in-service 
stressor. 

The record does not indicate that an attempt was made to 
corroborate some of the veteran's alleged stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC).  Although the veteran failed to provide any 
date ranges for the above incidents (and even though some 
incidents cannot be verified), the Board finds that the 
veteran has submitted enough information, as required by M21-
1MR, Part IV, subpart ii, I.D.15.c, to conduct a records 
search with the JSRRC for corroboration of the veteran's in-
service stressor of sniper attacks.  Specifically, the 
veteran stated that he was exposed to sniper attacks while he 
was a truck driver for the 515th Transportation Company.  The 
veteran's DA Form 20 reflects that he was assigned to the 
515th Transportation Company on May 13, 1965 as a light truck 
driver until July 14, 1965.  His MOS was changed on July 1, 
1965.  He was assigned as a cook's helper on September 11, 
1965 and assigned as a cook on November 28, 1965.  He was 
transferred back to the United States on June 23, 1965.  The 
Board concludes that further research is warranted and that 
the JSRRC should research records from May 13, 1965 to July 
14, 1965 to determine whether the sniper attacks can be 
corroborated in the unit histories.

The record indicates that an attempt was not made to 
corroborate some of the veteran's alleged stressors by 
contacting the JSRRC, as indicated by the September 2006 
Memorandum.  
The Board finds that an attempt must be made to verify the 
veteran's claimed stressors before further action is taken.


Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide any additional details concerning 
the stressors outlined in this Remand.  
(Note: the veteran was assigned to the 
515th Transportation Company on May 13, 
1965 as a light truck driver until July 
14, 1965).  All of these statements 
should include details about events that 
can be documented, the location/ places 
of where the incident or event occurred, 
the approximate date (month and year) 
within two months, the unit of the 
assignment (battalion or company level), 
the full names of firebases, and the full 
names of the individuals involved in the 
events (i.e., including any of whom may 
have been wounded and/ or killed in 
action).  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

2.  Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  

3.  After the veteran responds to the 
above requested stressor information, the 
RO should contact the JSRRC, requesting 
that an attempt be made to independently 
verify the claimed stressors in this 
Remand.  At a minimum and based on the 
history provided by the veteran and his 
representative, combined with the 
veteran's personal records and his 
claimed stressors while stationed with 
the 515th Transportation Company, the 
Board finds that the following dates can 
be searched:  May 13, 1965 to July 14, 
1965.  A search of the daily journals, 
operational reports, unit and 
organizational histories, and casualty 
records, and other records should be 
conducted in an effort to verify the 
claimed stressor(s).  

4.  After receiving a response from 
JSRRC, the RO should make a determination 
as to which (if any) stressors are 
corroborated, to include consideration as 
to whether the veteran was involved in 
combat.  If the RO determines that the 
veteran was involved in combat, then 
corroborative evidence is not required 
regarding any combat-related stressors.

5.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated as 
verified, and that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to offer an opinion as to the 
following:

(a)  Whether the veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b)  If so, what are the stressor(s) to 
which the veteran's PTSD is related; and 

(c)  Whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that PTSD is due to the 
veteran's verified in-service 
stressor(s).  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner, and the 
examiner should acknowledge such review 
in the examination report.

All necessary tests should be conducted, 
and the examiner must rule in favor of or 
exclude a diagnosis of PTSD.  The 
examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner diagnoses the 
veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

6.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD in light of the 
additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, then send him and his 
representative a Supplemental Statement 
of the Case (SSOC) and give them an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


